Case: 20-10319      Document: 00515782806         Page: 1    Date Filed: 03/16/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                       March 16, 2021
                                  No. 20-10319
                                Summary Calendar                       Lyle W. Cayce
                                                                            Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Antonyo Reece,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 3:08-CR-167-6


   Before Haynes, Willett, and Ho, Circuit Judges.
   Per Curiam:*
          In 2009, a jury convicted Antonyo Reece of multiple counts, including
   conspiracy to commit bank robbery, attempted bank robbery, bank robbery,
   and using and carrying a firearm during and in relation to a crime of violence.
   Since his trial, Reece has filed several appeals, and we have remanded his case


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10319     Document: 00515782806           Page: 2   Date Filed: 03/16/2021




                                    No. 20-10319


   for resentencing twice. At the third and most recent sentencing proceeding,
   the district court sentenced Reece above the Guidelines range to 395 months.
   Reece now challenges this sentence, arguing that the district court’s
   imposition of an upward variance of 200 months was procedurally and
   substantively unreasonable. We disagree and thus AFFIRM the district
   court’s sentence.
                                         I
          To provide context, we briefly describe the proceedings that led to this
   appeal. In 2008, Reece and several others committed armed robbery and
   planned robberies of several banks in the Dallas area. In 2009, a jury
   convicted Reece of three counts of conspiracy to commit bank robbery, two
   counts of attempted bank robbery, one count of bank robbery, and six counts
   of using and carrying a firearm during and in relation to a crime of violence.
   The district court sentenced Reece to 1,680 months in prison. On direct
   appeal, we reversed the convictions for the two attempted robbery charges
   and two associated firearm charges, affirmed the other convictions, and
   remanded for resentencing. United States v. Duffey, 456 F. App’x 434, 445
   (5th Cir. 2012). At resentencing, the district court sentenced Reece to 1,080
   months.
          Reece then moved to vacate his sentence under 28 U.S.C. § 2255,
   arguing that his firearm convictions were unconstitutional because bank
   robbery and conspiracy to commit bank robbery were no longer crimes of
   violence under Johnson v. United States, 576 U.S. 591 (2015), and Sessions v.
   Dimaya, 138 S. Ct. 1204 (2018). The district court denied the motion, but we
   granted a Certificate of Appealability. While Reece’s appeal was pending, the
   Supreme Court held that 18 U.S.C. § 924(c)(3)(B)’s definition of “crime of
   violence” was unconstitutionally vague. United States v. Davis, 139 S. Ct.
   2319, 2336 (2019). We therefore vacated three of Reece’s § 924(c) firearms




                                         2
Case: 20-10319       Document: 00515782806          Page: 3   Date Filed: 03/16/2021




                                     No. 20-10319


   convictions, which were predicated on his conspiracy convictions, and
   remanded for resentencing. United States v. Reece, 938 F.3d 630, 636 (5th Cir.
   2019).
            At the resentencing proceeding, the only convictions remaining from
   the jury trial were three counts of conspiracy to commit bank robbery, one
   count of bank robbery, and one firearm conviction. The district court
   assessed a within-Guidelines sentence of 60 months for each of the three
   conspiracy convictions and 135 months for the bank robbery conviction, all to
   run concurrently. By statute, the court was required to assess a minimum
   consecutive sentence of 60 months for the firearm conviction (with a
   statutory maximum sentence of life). The Government filed a motion for an
   upward variance, which Reece opposed. At sentencing, the district court
   added an upward variance of 200 months to the firearm conviction, resulting
   in a consecutive sentence of 260 months and a total sentence of 395 months.
   Reece now challenges the procedural and substantive reasonableness of this
   sentence.
                                          II
            We review the reasonableness of a criminal sentence in two steps. Gall
   v. United States, 552 U.S. 38, 51 (2007). We first determine whether the
   district court committed procedural error. Id. Under this step, we review the
   district court’s factual findings for clear error and its application of the
   Sentencing Guidelines de novo. United States v. Diehl, 775 F.3d 714, 723 (5th
   Cir. 2015). If no procedural error is present, we proceed to the second step




                                           3
Case: 20-10319       Document: 00515782806          Page: 4   Date Filed: 03/16/2021




                                     No. 20-10319


   and review the substantive reasonableness of the sentence for abuse of
   discretion. Id.
                                         III
                                          A
          We begin with the first step of the reasonableness analysis, addressing
   Reece’s arguments that the district court procedurally erred. Reece first
   argues that the district court selected a sentence based on three erroneous
   facts: (1) Reece was “pretty aggravated” and “difficult to get along with” at
   trial; (2) “[Reece] had a lot, and [Reece] committed several of them,” which
   Reece reads as referring to multiple completed robberies when he was only
   convicted of one; and (3) Reece was “planning on robbing [two] banks with
   people that [he and his coconspirators] abducted from their homes.”
          The district court did not commit procedural error in selecting a
   sentence based on any of these facts because Reece misconstrues or takes the
   court’s statements out of context. Regarding the first, the district court
   admonished Reece and his co-defendants during trial for their “disruptive
   behavior toward the Marshals” and for “giving the Marshals a hard time”
   during trial, so the court did not err in saying that Reece was “pretty
   aggravated” and “difficult to get along with.” Turning to the second, when
   read in context, the district court’s statement, “[y]ou had a lot,” was a
   reference to the gear and weapons that Reece and his codefendants used
   during the robbery, not to the number of completed bank robberies, as Reece
   claims. Finally, wire intercept evidence confirms that Reece participated in
   conversations about the two bank robberies in which Reece and his
   coconspirators planned to kidnap bank managers and force them to open
   their respective banks’ vaults. Even if Reece did not participate in the details
   of the kidnappings, the district court did not err in inferring that Reece
   participated in those plans based upon the evidence at trial. See United States




                                          4
Case: 20-10319       Document: 00515782806           Page: 5    Date Filed: 03/16/2021




                                      No. 20-10319


   v. Caldwell, 448 F.3d 287, 290 (5th Cir. 2006). Because none of the factual
   statements that Reece challenges were erroneous, the district court did not
   commit procedural error when selecting Reece’s sentence based on those
   facts.
            Reece also claims that the district court procedurally erred by failing
   to explain its reasons for imposing a 135-month sentence for his conspiracy
   and robbery convictions when it imposed a 120-month sentence for those
   convictions at his two prior sentencings. However, between Reece’s second
   and third sentencings, the base offense level for these convictions increased
   by five because Reece no longer faced separate firearm convictions
   predicated on the conspiracy convictions. See U.S.S.G. § 2B3.1(b)(2)(C)
   (adding five levels for possession of a firearm). Because Reece’s base offense
   level at the third sentencing was higher than those at his two prior
   sentencings, the district court did not err by failing to explain the higher, 135-
   month sentence. Therefore, this challenge also fails.
                                           B
            Because we find no procedural error, we address Reece’s arguments
   about the substantive reasonableness of his sentence. To do so, we consider
   the totality of the circumstances, including the extent of the variance, to
   determine if the § 3553(a) factors support the sentence. Gall, 552 U.S. at 50.
   A sentence above the Guidelines range is substantively unreasonable if it
   “(1) does not account for a factor that should have received significant
   weight, (2) gives significant weight to an irrelevant or improper factor, or
   (3) represents a clear error of judgment in balancing the sentencing factors.”
   United States v. Warren, 720 F.3d 321, 332 (5th Cir. 2013). However, “[e]ven
   a significant variance from the Guidelines does not constitute an abuse of
   discretion if it is commensurate with the individualized, case-specific reasons
   provided by the district court.” Diehl, 775 F.3d at 724.




                                           5
Case: 20-10319      Document: 00515782806           Page: 6    Date Filed: 03/16/2021




                                     No. 20-10319


          Reece asserts that the district court did not give sufficient weight to
   his rehabilitation efforts or his non-leadership role in the robberies and placed
   too much weight on his juvenile murder conviction. However, the sentencing
   proceedings refute this claim. The district court read and considered Reece’s
   sentencing memoranda, read letters and certificates of Reece’s post-
   sentencing rehabilitation achievements, and heard argument about Reece’s
   rehabilitation at sentencing. The court commended Reece for his
   rehabilitation efforts but explained that it was “very, very concerned” that
   he received a 30-year sentence for murder at age 14 and then, within a year
   of being released on parole, Reece joined an organized group to rob banks.
   The court also refused to discount the aggravated nature of Reece’s
   completed robbery and conspiracy convictions. Thus, the court’s sentence
   was not substantively unreasonable.
          The district court also considered the § 3553(a) factors, providing
   specific reasons consistent with these factors to support its determination
   that a sentence above the Guidelines range was necessary to achieve the goals
   of sentencing. Moreover, we have concluded that sentences with a similarly
   significant upward variance were substantively reasonable. See, e.g., United
   States v. Hebert, 813 F.3d 551, 562–63 (5th Cir. 2015); Diehl, 775 F.3d at 726;
   United States v. Smith, 417 F.3d 483, 492–93. Because the totality of the
   circumstances and the district court’s consideration and explanation of the
   § 3553(a) sentencing factors support the sentence imposed, Reece’s sentence
   was substantively reasonable, and the court did not abuse its discretion.
          Finally, Reece argues that the upward variance conflicts with the
   Supreme Court’s Davis decision and Congress’s First Step Act. United
   States v. Davis, 139 S. Ct. 2319 (2019); First Step Act of 2018, Pub. L. No.
   115-391, 132 Stat. 5195. However, neither Davis nor the First Step Act forbid
   the district court from imposing a sentence that the court believed was
   reasonable in light of the sentencing factors, and Reece does not contend that



                                          6
Case: 20-10319     Document: 00515782806          Page: 7   Date Filed: 03/16/2021




                                   No. 20-10319


   the district court was legally constrained to select a within-guidelines
   sentence. This argument thus fails.
         For these reasons, we AFFIRM Reece’s sentence.




                                         7